Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2018

                                       No. 04-18-00268-CR

                                        Andy BARAJAZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4718
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER

        The reporter’s record was due August 16, 2018, but only a part of it has been filed. On
August 20, 2018, court reporter Bettina Williams filed a notification of late record stating that
the portion of the record for which she is responsible [hearings conducted September 21, 2015,
November 2, 2015, December 21, 2015, and March 8, 2016] has been prepared. The notification
states the reporter has not filed the record because appellant has not paid or made arrangements
to pay the reporter’s fee and appellant is not entitled to the record without paying the fee. See
TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before August 31, 2018
that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment
of the reporter’s fee. See TEX. R. APP. P. 35.3(b). If appellant fails to respond within the time
provided, appellant’s brief will be due October 1, 2018, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court